Title: From George Washington to William Heath, 5 February 1781
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters New Windsor Feby 5th 1781
                        
                        I have attentively considered the matter in discussion between Col. Pickering and yourself—You will find my
                            opinion in the following articles.
                        1st The Staff departments established at Fishkill have always been considered by me as one of the
                            dependencies of West Point—of course subject to the direction and controul of the Officer Commanding there, in the same
                            Manner as the Heads of Departments are to the Commander in Cheif; their obedience being only qualified by the Orders of
                            the Commander in Cheif or by the instructions of their respective Cheifs, in the general distributions of their
                            departments. 
                        2nd Major General Heath therefore had a right to call for returns of the Stores & Issues in the several
                            departments at Fishkill—to enquire into, report or correct abuses, according to the nature of the case.
                        3d But Colonel Hazen had not the same right not having had authority for the purpose from Gen. Heath; neither
                            would it have been military to have delegated to him such authority, the principal Officers in the several departments
                            according to the proper and customary line of service, being immediately responsible to General Heath himself.
                        4th General Heath had a right to give the instructions contained in his Letter of the 4th of Jany to Col. Hazen;
                            and the Officers concerned were bound to comply with them.
                        5th There was an error in General Heath’s order of the 13th of January, examined by the received rules of
                            military practice and propriety. Its operation would not only have impeded public business, by obliging a multiplicity
                            of little contingent orders for the articles in question to pass thro a second channel; but it implied such a diffidence
                            of the principles of the several departments as was derogatory to them and incompatible with the degree of confidence and
                            consideration, to which their stations entitled them.
                        The foregoing are my ideas of the points in dispute; but there is perhaps one thing that merits to be
                            enquired into—The power of granting Orders for provision, forage, and fuel may be in the hands of too many persons, so as
                            to be productive of waste & abuse; I am therefore to request you will require the Issuing Commissary at Fishkill to
                            furnish you with an accurate Return of his issues, specifying the persons, their names & offices, on whose orders they
                            are made; and if you find the power too diffused, will restrain it within limits consistent with the spirit of the Resolutions
                            of Congress, and with the regularity & good of the service. I am with great regard Dear Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                    